ON PETITION FOR REHEARING
June 18, 1991.
PER CURIAM:
This case is again before us on Gayden’s petition for rehearing. We grant the petition in part and modify our original opinion, 928 F.2d 1438, as outlined below.
We initially concluded that in his settlement agreement with the third-party tort-feasors, Gayden waived his claims for all attorney’s fees against ENIC. On petition for rehearing, Gayden argues that he did not waive his claim for attorney’s fees on his entire recovery, but only on those fees based on ENIC’s lien of $189,602.58. In its memorandum decision of October 24, 1989, the district court specifically divided Gay-den’s award for Moody fees into three distinct parts: (1) the past compensation lien; (2) the discounted value of future compensation; and (3) the discounted value of future medical expenses. Moody specifically gives Gayden a right to recover attorney’s fees based on the value of future compensation benefits. Moody v. Arabie, 498 So.2d 1081, 1087 (La.1986).
The settlement agreement reads as follows: “All parties hereto [including Gay-den] waive any claims ... they may have *1448against Employers National Insurance Company with respect to the lien.” (emphasis added) The word “lien” as used in this agreement plainly means the compensation for past benefits ENIC paid on behalf of Gayden. It does not include any credit ENIC may receive toward payment of Gayden’s future compensation benefits. On reflection we are persuaded that Gay-den did not waive any claim for attorney’s fees he may have against ENIC with respect to his future compensation benefits.
The district court will have the same task on remand in connection with the Gayden settlement as it has on the King settlement: It must determine whether ENIC unreasonably withheld approval of the Gay-den settlement. If the district court answers this question in the affirmative, Gay-den may recover attorney’s fees from ENIC for that portion of his award which exceeds ENIC’s lien.
Gayden argued to us in brief and oral argument that the district court erred in limiting his Moody fees to $189,602.58, the amount of ENIC’s compensation lien. Because we originally determined that Gay-den waived all attorney’s fees, we did not address this argument in our original opinion. If the district court awards Gayden attorney’s fees on remand, we conclude that those fees are limited to $189,602.58. We base this conclusion on the language in Moody which provides that the employee’s recovery costs may be paid by the employer “out of his share” of the total recovery. 498 So.2d at 1085 n. 1; see also id. at 1087 (Moody fees calculated “[b]y deducting the employer’s proportionate share of recovery costs from the compensation actually paid.”) Thus Moody caps the amount an employer must contribute to an employee’s recovery costs to that amount it would presently receive from an employee recovery.
In summary, the district court on remand should determine whether ENIC unreasonably refused to approve Gayden’s settlement. If its refusal was unreasonable, the district court should award Gayden attorney’s fees from ENIC on the portion of his award that exceeds the $189,602.58 lien. However, in no event should the district court award Gayden attorney’s fees in excess of $189,602.58.
The petition for rehearing is otherwise DENIED.